Case: 10-50962 Document: 00511481739 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011
                                     No. 10-50962
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEYUMBA WEBB,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:02-CR-301-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Leyumba Webb, federal prisoner # 28913-180, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 210-month sentence for
possession of crack cocaine with intent to distribute. Webb argues that, even
though he was sentenced as a career offender, the district court erred by ruling
that it had no authority to reduce his sentence based upon the crack cocaine
amendments because United States v. Booker, 543 U.S. 220 (2005), allows
district courts to sentence defendants below guidelines ranges based upon career

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50962 Document: 00511481739 Page: 2 Date Filed: 05/18/2011

                                  No. 10-50962

offender enhancements. He maintains that the Fair Sentencing Act also gave
the district court authority to reduce his sentence.
      The crack cocaine amendments did not give the district court authority to
reduce Webb’s sentence under § 3582(c)(2) because Webb was sentenced as a
career offender, and “[t]he crack cocaine guideline amendments do not apply to
prisoners sentenced as career offenders.” United States v. Anderson, 591 F.3d
789, 791 (5th Cir. 2009). While Booker allowed district courts to sentence career
offenders below their guidelines sentence ranges, Booker did not give the district
court authority to reduce Webb’s sentence because Booker does not apply in
§ 3582(c)(2) proceedings. See United States v. Doublin, 572 F.3d 235, 237-39 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). The Fair Sentencing Act did not give
the district court authority to reduce Webb’s sentence because Webb was
sentenced and had filed his direct appeal before its passage, and the Fair
Sentencing Act does not apply retroactively. See United States v. Doggins, __
F.3d __, 2011 WL 438935, at *4 (5th Cir. Feb. 9, 2011).
      AFFIRMED.




                                        2